Third District Court of Appeal
                                State of Florida

                           Opinion filed February 7, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                     Nos. 3D17-907, 3D17-905 & 3D17-903
                         Lower Tribunal No. 13-34684
                             ________________


                           Theron H. Worth, et al.,
                                    Petitioners,

                                         vs.

                   The Estate of Idelle Stern, etc., et al.,
                                   Respondents.


     On Petitions for Writs of Certiorari from the Circuit Court for Miami-Dade
County, Rodney Smith, Judge.

      Wintter & Associates, P.A., and Christopher Q. Wintter and Max G. Soren
(Hollywood), for petitioners.

      Stok Folk + Kon, and Robert A. Stok and Joshua R. Kon, for respondents.

Before LOGUE, SCALES and LINDSEY, JJ.

      PER CURIAM.

      Our certiorari review of the trial court’s order granting Respondents’ motion

for leave to file a claim for punitive damages is limited to whether the trial court
applied the correct law. TRG Desert Inn Venture, Ltd. v. Berezovsky, 194 So. 3d
516, 519 (Fla. 3d DCA 2016). While we might have concerns regarding the

sufficiency of the evidence proffered by Respondents as to the alleged intentional

misconduct or gross negligence of Petitioners, on this record we are unable to

conclude that the trial court, in adjudicating Respondents’ motion for punitive

damages, failed to apply the correct law, i.e., the procedural standards set forth in

section 768.72 of the Florida Statutes.

      Petitions denied.




                                          2